DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Note
This office action is to correct a typographical error in the Examiner’s amendment dated 2/7/2022.  Claim 11 was mistakenly referred to in the amendment when the intent was to amend claim 12.  Reference to claim 11 has been deleted.  All other aspects of the Examiner’s amendment remain the same. 
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Charles Fredericks on 1/14/2022.
The application has been amended as follows: 
In claim 1, line 5, after the word ‘stent’ and before the semicolon, the words ---, wherein the proximal loops comprise larger proximal loops and smaller proximal loops relative to each other--- were added. 
In claim 2, line 1, “The stent delivery device” was deleted and replaced with ---The stent and stent delivery device---. 
In claim 3, line 1, “The stent delivery device” was deleted and replaced with ---The stent and stent delivery device---.
In claim 4, “The stent delivery device” was deleted and replaced with ---The stent and stent delivery device---.
In claim 5, “The stent delivery device” was deleted and replaced with ---The stent and stent delivery device---.
In claim 6, “The stent delivery device” was deleted and replaced with ---The stent and stent delivery device---.
Claim 7 was cancelled. 
In claim 8, line 1, “of claim 7” was deleted and replaced with ---of claim 1---. 
In claim 8, “The stent delivery device” was deleted and replaced with ---The stent and stent delivery device---.
Claim 9 was cancelled. 
Claim 10 was cancelled. 
In claim 12, “The stent delivery device” was deleted and replaced with ---The stent and stent delivery device---.
In claim 13, “The stent delivery device” was deleted and replaced with ---The stent and stent delivery device---.
In claim 14, “The stent delivery device” was deleted and replaced with ---The stent and stent delivery device---.
In claim 15, “The stent delivery device” was deleted and replaced with ---The stent and stent delivery device---.
In claim 16, “The stent delivery device” was deleted and replaced with ---The stent and stent delivery device---.
In claim 17, “The stent delivery device” was deleted and replaced with ---The stent and stent delivery device---.
In claim 18, “The stent delivery device” was deleted and replaced with ---The stent and stent delivery device---.
In claim 20, “The stent delivery device” was deleted and replaced with ---The stent and stent delivery device---.
New claim 21 was added with the following text: 
21. A stent and stent delivery device comprising: a stent having proximal loops with one or more coils wrapped around a wire forming the proximal loops; wherein the one or more coils are laterally offset from a middle of each proximal loop such that when the stent is in a collapsed state, the one or more coils are positioned near a very proximal end of the stent, wherein the stent has a plurality of distal loops, with some larger distal loops and some smaller distal loops; a pusher used to deliver the stent through a catheter; the pusher having a distal portion with first and second enlarged diameter regions, the first and second enlarged diameter regions separated by a reduced diameter region; wherein the one or more coils are contained within the reduced diameter region with clearance between the one or more coils and the first and second enlarged diameter regions while the pusher delivers the stent through the catheter.
New claim 22 was added with the following text: 
22. The stent and stent delivery device of claim 21, wherein the larger distal loops utilize the one or more coils while the smaller distal loops do not.
Reasons for Allowance
For claim 1, the closest prior art is Goicoechea et al. (U.S. Pat. No.: 5,609,627) in view of Jones et al. (Pub. No.: US 2003/0216807), with Goicoechea disclosing a stent 
For claim 11, the closest prior art is Jones et al. (Pub. No.: US 2003/0216807), disclosing a stent having proximal loops and a coil 51a,b wrapped around a proximal loop, however, Jones lacks the coil of the stent formed from a wire braided into the stent.
For claim 20, the prior art fails to fairly teach or suggest a stent having proximal loops including shorter proximal loops and longer proximal loops, with a coil wrapped around each longer proximal loop; a pusher used to deliver the stent through a catheter; the pusher having a distal portion with first and second enlarged diameter regions, the first and second enlarged diameter regions separated by a reduced diameter region; wherein the longer proximal loop coils are contained within the reduced diameter region while the pusher delivers the stent through the catheter, wherein the coil is a proximal end of a wire woven into the stent.  The closest prior art is Jones as applied to claim 11, however, Jones lacks the coil as a proximal end of a wire woven into the stent. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUBA GANESAN/Primary Examiner, Art Unit 3774